Opinion by
Kincheloe, J.'
It was agreed between counsel that exhibit 1 is paperboard die-cut, and that it is also coated. The testimony of the plaintiff showed that the disks are used as flanges on the sides of brushes for industrial purposes; that the wire brush material is bent “U” shape on a steel ring, and that these flanges are put on each side of it and stitched to hold the brush material in place, as shown by exhibit 2. It was further shown that the brushes are made on a machine, and that the disks have a hole % of an inch in the center and that the hole in the center of exhibit 1 is necessary to place the article on the machine; that the steel brushes are used for removing scale from castings or metal stampings in machine shops, garages, and foundries; that they are placed on a power-driven •shaft; that very few of these shafts are % inch, and that the size of the hole is usually made larger to fit a customer’s shaft as specified in an order. It was found that the testimony and exhibits showed that the imported disks are not completely manufactured articles but that they serve as material in the manufacture of steel *460brushes. On the record presented the coated paperboard disks were held dutiable at 30 percent ad valorem under paragraph 1413, as paperboard cut or die-cut into designs or shapes, etc., as claimed. Abstract 40644 cited.